—Appeal by the defendant from a judgment of the County Court, Westchester County (Perone, J.), rendered July 13, 1998, convicting her of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is modified, on the law, by reducing the conviction of burglary in the second degree to criminal trespass in the second degree, and vacating the sentence *332imposed thereon; as so modified, the judgment is affirmed (see, People v Kolempear, 267 AD2d 327 [decided herewith]). Santucci, J. P., Joy, Florio and Luciano, JJ., concur.